DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are pending and allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bogdan Zinchenko Reg. No. 57,473  on May 7, 2021.

The application has been amended as follows:

1.	(Currently Amended)  An information resource collection method, comprising:
	receiving, by an operating system, a broadcast message sent by an application program of a plurality of application programs through a system interface that is configured to direct each of the plurality of application programs to report an occurrence of collection events to the operating system;

	obtaining, by the operating system, the key information of the information resource;  
	storing, by the operating system, the key information of the information resource in a unified favorite folder that is configured to store and display key information of a plurality of collected information resources that has been collected via the system interface from at least one of the plurality of application programs;
	in the unified favorite folder is present with [[the]] dynamic updating; and 
	based on the periodical detection, 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
(claims 1, 10 and 19-20), the prior art on record does not explicitly disclose “obtaining, by the operating system, the key information of the information resource;  
	storing, by the operating system, the key information of the information resource in a unified favorite folder that is configured to store and display key information of a plurality of collected information resources that has been collected via the system interface from at least one of the plurality of application programs;
	periodically detecting, by the operating system, whether each item of the collected information resources in the unified favorite folder is present with dynamic updating; and 
based on the periodical detection, displaying, by the operating system, key information of the at least one item and an updating notification message of the at least one item at a top position of a designated area in which the unified favorite folder is situated”.
As dependent claims 2-9, 11-18  depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHER N ALGIBHAH/Examiner, Art Unit 2165 


/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165